ON PETITION POR REHEARING.
Scott, Justice.
The opinion in this case is reported in 121 Pac. Rep. at page 541. The defendant in error has filed his petition for a rehearing upon the last paragraph of the opinion in which this court for the reasons therein stated modified the judgment.
It is contended that the plaintiff in error did not assign as error that the amount of the recovery was excessive; that it did not except to the finding of the court as to the amount of recovery; that the same was not made a ground in the motion for a new trial nor is it here assigned as error. Our attention was called to the error in the amount of recovery in the brief of the plaintiff in error, and our remarks were directed to the' sufficiency of the petition and as to what amount the petition stated a cause of action if any. .It was held by this court in Nichols v. Commissioners, 13 Wyo. 1, that a final judgment may be reversed on error upon the ground that it is not supported by the pleadings or findings though no exception was taken to the judgment nor motion made in the court to vacate or modify it. To the same effect *83is McNamara v. O'Brien, 2 Wyo. 447. In Wood v. Nicholson, 43 Kan. 462, the defendant did not preserve any exception nor did he appear and answer in the lower court, but took the case to the Supreme Court, alleging that the petition did not state facts sufficient to constitute a cause of ación. The Supreme Court found upon examination of the record that the petition was fatally defective and say: “Any material error apparent in the final judgment of a District Court may be corrected by proceedings in error in this court, although no exception was taken by the party complaining, and no appearance by him at the trial arid judgment, and no motion made to set aside the judgment." This case was cited in Nichols v. Commissioners, supra, and the rule quoted was there approved by this court. In discussing the sufficiency of the' petition when the case was here we determined the amount for which the petition stated a good cause of action. The amount demanded exceeded the amount to which the plaintiff was entitled. The prayer for judgment is .no part of the preceding allegations constituting the cause of action and it is the allegations and proof in support thereof which fixes the amount of recovery. We held upon the allegations of the petition that a good cause of action was stated for the sum of $1600 and interest as therein stated and that in so far as the judgment exceeded that amount it was erroneous. We think there was material error in the amount of the judgment as shown by the record in connection with the pleadings and that matter having been called to our attention in plaintiff in error’s brief that we properly took cognizance of the question, even though there was no exception thereto in the record, and directed the modification of the judgment upon a consideration of the sufficiency of the facts alleged in the petition which showed no right of recovery in excess of the amount allowed by this court.
Upon examination of the record and files of the case we find a further and additional reason why the conclusion' reached on this branch of the case should stand. The action *84was for the recovery of money only and there was indorsed upon the summons served in this case as it appears among the original papers returned to this court the sum of $1600, for which plaintiff would take judgment in case the defendant failed to answer. This indorsement was in accordance with the requirements of §4354, Comp. Stat. 1910. The value of the ward’s interest in the trust estate at the time of-the alleged conversion was originally alleged in the typewritten petition to be $1600, and judgment was prayed for that amount. These figures in each place where they appeared in the petition as originally typewritten have had a pen with ink drawn through them and the figures $3000 written in ink inserted in their place. The figures $1600 as originally typewritten correspond with the figures indorsed on the summons indicating and notifying the defendant of the amount for which judgment would -be taken in case the defendant failed to appear. The defendant answered setting up several defenses and the plaintiff filed a reply, and afterward amendments to his reply among others a third reply to the fourth defense. The same change from $1600 to $3000, and apparently made in the same manner appears in this, pleading. The last sentence of the reply as originally typewritten is “Wherefore the said plaintiff prays judgment that it have of and recover from the said defendant the sum of $-1600, as prayed for in plaintiff’s petition.” As changed $3000 is substituted for $1600 both in the petition and reply. We think it apparent that the change or amendment was made after the filing of the answer and required an order of the court permitting the same. §4437, Comp. Stat. 1910. There is no journal entry of any order permitting such amendment, either prior to or during the trial, or to amend the petition so as to conform to the facts proved. The bill of exceptions shows that when the case came on for trial and the plaintiff started to introduce evidence the defendant was represented by counsel and that objection was •made to the introduction of any evidence on the ground that the petition failed to state facts sufficient to constitute a *85cause of ación. This objection was overruled and defendant did not participate further in the trial of the case. We quote from the bill of exceptions as follows: “Defendant excepts. The defendant in view of the ruling of the court states that it is not prepared to go into the trial of the case, and declines to go into any accounting under the pleadings and that it is not prepared to do so and refuses to participate further.” As to whether this amounted to a withdrawal of appearance and carried out of the case defendant’s answer we need not here determine. It may be conceded, however, that it did not deprive the court of its jurisdiction in personam which had once attached. 3 Cyc. 530. The refusal to take further part in the proceedings had reference to the issues then on trial. It will be presumed that the amendment of the amount sought to be recovered was made by permission of the court first had and obtained. Up to the time of the withdrawal of the defendant from the trial the record seems to be complete. After such withdrawal the record of the proceedings is incomplete for it is not preserved by bill of exceptions, but notwithstanding that fact we assume that counsel acted in good faith and obtained the permission of the court to amend the petition after the defendant withdrew from.the trial. Assuming this to be so the defendant withdrew leaving the issues just as they stood at the time.
If the amendment affected and changed the theory of plaintiff’s right to recover as set forth in the petition, and we think it did, then notice ought to have been given to the defendant.
It is alleged in the petition as amended “that on or about August 7, 1900, the said George A. Marks as guardian of the estates of the said Clara E. Marks, J. Mabel Marks (now Simpson the ward of defendant in error here) and James R. Marks received from George A. Marks, as administrator of the estate of James P. Marks, deceased, and took into his possession and under his control certain personal property including horses and cattle in which the said *86Jennie Mabel Simpson owned an undivided one-fifth interest the value of her interest therein being about Eight Hundred Dollars. That the said Marks never filed but one report in the court in' which he was appointed, to-wit, in June, 1902, and according to said report the said Marks had in his possession property aggregating in value $4500, and of which property the said Jennie Mabel Simpson owned one-fifth. * * * That the said property so increased in value and the said horses and cattle so increased in numbers by propagation that the value of the interest of the said Jennie Mabel Simpson in and to the same amounted to $3000,” at the time of the conversion of the property by her guardian. That the value of the other wards’ interest in the trust property increased in the same manner must be conceded, and the guardian’s conversion was of the entire trust estate.
It is thus alleged in the petition the extent of and how the interest of this ward alleged to have been of the value of $800 at the time the property went into the custody of the guardian became and was of the value of $3000 at the time of the conversion. It was by the natural increase of the property, one-fifth of which continued to be hers, and not by her acquiring any greater right in and to the trust estate as against the other two wards. The source of title was the same as to the three wards, that is to say, it came from and through the administration of the estate of James P. Marks, deceased, and one-fifth of such estate represented the interest of plaintiff’s ward, and there were two other wards of the same guardian who were apparently equally interested with this ward in the trust property and whose source of title is the same. Giving the allegations of the petition a liberal construction and as there is nothing alleged showing any change in the proportionate ownership of plaintiff’s ward it will be presumed that her interest continues the same.' (31 Gyc. 86.) The plaintiff is bound by the allegations of the petition, and that being so the amount which plaintiff’s ward is entitled to recover on the bond in this *87suit is fixed in proportion to her pro rata'share of the trust estate.
As we have seen, her share was one-fifth of the estate of James P. Marks, deceased, as against the other wards, or one-third of the trust estate for which the bond was given. The petition ought not to be sustained for a greater amount in the absence of averment showing how, as against the other wards, she had acquired a greater interest in the property. The enhancement of the value by the natural increase accrued to the other wards as well as to her, while the proportionate ownership, loss of the property and liability on the bond remained the same. The petition for a rehearing is denied.
BeaRD, C. J., and Potter, J., concur.